Citation Nr: 0007656	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a right knee condition 
with degenerative joint disease, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972 and from June 1976 to January 1988.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

During his travel board hearing in February 2000, the veteran 
reported having been treated at the VA Medical Center (VAMC) 
in Loma Linda, California since July 1998, the date of the 
most recent VA examination.  He indicated that had been to VA 
medical sick call about 30 times in the last year.  Insofar 
as they represent current treatment for the service-connected 
right knee condition, the Board feels that the clinical 
records from the VA facility should be associated with the 
claims file.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the service-
connected right knee condition since July 
1998, the date of the most recent VA 
examination.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.  
Regardless of the veteran's response, the 
RO should obtain all reported outstanding 
treatment records from the Loma Linda 
VAMC since July 1998.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



